     Case 2:13-cv-02343-KJM-KJN Document 131 Filed 08/25/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               No. 2:13–cv–2343–KJM–KJN PS

12                           Plaintiff,                      ORDER

13               v.                                          (ECF No. 130)

14   DONALD M. WANLAND, JR.,
15                           Defendant.
16

17               Pursuant to the district judge’s order regarding reopening of the case (ECF No. 130), it is

18   HEREBY ORDERED that:

19               1. By September 8, 2020, the parties shall meet and confer to discuss: (a) a briefing

20                    schedule for the issue outlined in District Judge Mueller’s order; as well as (b) any

21                    other issues that should be considered, including the possibility of settlement;

22               2. By September 15, 2020, the government shall submit to the court a proposed briefing

23                    schedule as agreed to by the parties. This filing may include statements from the

24                    parties regarding their positions on any ancillary issues that arose during their

25                    conferring.

26   Dated: August 25, 2020

27
     wanl.2343
28
                                                            1
